Demurrer and joinder.
There are cases where a Court of law has taken notice of equities and trusts for the furtherance of justice; to enable a defendant to set-off a debt due from the person beneficially interested, though no party to the record, and for the purpose of avoiding the plea of bankruptcy. I think the principle may be adopted with equal propriety to avoid a plea to the jurisdiction of the Court, grounded on the act of Assembly, for it stands admitted on these pleadings that Blount is but nominally the plaintiff.
Demurrer overruled. *Page 162 
(183)